Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: ENTREE GOLD'S BLUE ROSE JOINT VENTURE SELLS IRON ORE RIGHTS TO BONYTHON FOR EQUITY VALUED UP TO AUD$25 MILLION VANCOUVER, Sept. 16 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company"), through a joint venture between the Company's wholly owned subsidiary PacMag Metals (51% - "PacMag") and Giralia Resources NL (ASX:GIR - 49% - "Giralia"), has entered into an agreement with Bonython Metals Group Pty. Ltd. ("BMG"), a private Australian resource company. BMG has agreed to purchase 100% of the iron ore rights on the joint venture's Blue Rose exploration property EL3848 in exchange for 6% of BMG's future issued capital. Should BMG convert to a public company by September 25, 2012, BMG will exchange the joint venture's shares in the private company for 6% of the initial public offering on the day of listing.
